This is a companion case of that of Nathan Mayo, as Commissioner of Agriculture, et al., v. Florida Grapefruit Protective Association, a corporation not for profit, in which an order has this day been entered affirming without prejudice an injunction granted by the Circuit Court of Polk County restraining pendente lite the Commissioner of Agriculture and his assistants from enforcing, as against producers of grapefruit, the provisions of Chapter 11844, Acts of 1927, as amended by Chapter 14485, Acts of 1929, the final determination of the constitutionality of the Acts in controversy being not adjudicated because of the equal division of this Court on the proposition whether or not the legislative Acts cited can be constitutionally applied to grapefruit produced in the State of Florida.
This case was brought after the Polk County case had been decided in the Circuit Court, and in this proceeding the complainant's application for an injunction was denied *Page 117 
and the bill of complaint was dismissed. From that decree this appeal was taken.
The decree dismissing the bill in this case should have been without prejudice to the right of complainant in the present suit to invoke the benefit of any final order or decree ultimately adjudicating in the Polk County suit the constitutionality of the application of the statutes involved to grapefruit produced in the State of Florida. It is accordingly so modified by this Court, and as modified, is affirmed, because of the equal division of this Court referred to in the decision of the companion case this day disposed of as hereinbefore stated.
Modified and affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.